Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”) is made this
20th day of May, 2008 between Tara Poseley (the “Employee”) and The Children’s
Place Services Company, LLC and its direct and indirect parent, subsidiaries and
affiliated corporations (collectively, the “Employer” or the “Company”).


1. Termination of Employment. The parties agree that the Employee’s employment
with the Employer shall terminate effective May 27, 2008 (the “Separation
Date”).


2. Separation Payment. (a) In consideration for entering into this Agreement,
the Employer shall pay to the Employee the sum of Nine Hundred Sixty-Seven
Thousand Five Hundred Dollars ($967,500), less legally required payroll
deductions (“Separation Payment”). Of that amount, $322,500 (“Initial Separation
Payment”) will be severance pay payable on involuntary termination of employment
for good reason under the Employment Agreement dated July 28, 2006, as amended
(the “Employment Agreement”) and the balance of $645,000 (“Additional Separation
Payment”) will be payable on involuntary termination of employment for good
reason under the Employment Agreement. The Company will pay the Initial
Separation Payment in thirteen (13) equal bi-weekly installments with the first
such installment paid on the first pay period following the Separation Date. The
Company will pay the Additional Separation Payment to Employee in twenty-six
(26) equal bi-weekly installments with the first such installment paid on the
fourteenth (14th) pay period following the Separation Date. The parties
acknowledge that they have reviewed the matter and have determined that the
restrictions of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986,
as amended, concerning payments to “specified employees” are not applicable to
the Initial Separation Payment and that the Initial Separation Payment is not
subject to any delay of payment because the Initial Separation Payment qualifies
as separation pay under Treasury Regulation 1.409A-1(b)(9) which is exempt from
the restrictions of Section 409A.


The parties intend that the Initial Severance Payment under this Section and the
continuation of health benefits under Section 3(a) will qualify as exempt from
the restrictions of Section 409A of the Code, as amended, and final regulations
under Section 409A. Notwithstanding any other provision of this Agreement, to
the extent any payments under Section 2(a), 3(a) or both could become subject to
penalties, interest and additional income tax under Section 409A of the Code,
the parties will cooperate to amend this Agreement to comply with Section 409A
and to provide Employee with the same or equivalent value of benefits described
under the applicable Section in a manner that does not result in penalties,
interest or additional income tax. The Employee will cooperate with the Company
to make any amendment, retroactively if necessary, which Employee and the
Company reasonably determine necessary or advisable to conform this Agreement
to, and to satisfy the conditions of, Section 409A of the Code and related
regulations and rulings in a manner that does not result in adverse income tax
consequences to Employee.
 

--------------------------------------------------------------------------------


 
(b) The parties agree that the Employer shall pay to the Employee a bonus in the
amount of Three Hundred Twenty-Two Thousand Five Hundred Dollars ($322,500),
less legally required payroll deductions, which amount shall be paid on the date
the Employer makes the bonus payment to other eligible named executive officers
regardless of whether Employee is employed at the payout date.
 
(c) In addition to the payment set forth above in Section 2(a), the parties
acknowledge that the Employee shall receive, in Employee’s final paycheck to be
issued on May 23, 2008, all wages from May 4-27, 2008 in the total amount of
Forty-Two Thousand One Hundred Seventy-Three Dollars and Eight Cents
($42,173.08), less legally required payroll deductions, and payment for accrued
paid time off in the total amount of Ninety Three Thousand Six Hundred
Forty-Eight Dollars and Seventy-Three Cents ($93,648.73), less legally required
payroll deductions.


(d) The Employer represents and warrants, and the Employee acknowledges, that
the consideration paid to the Employee under this Agreement is at least equal to
or exceeds the amount the Employee would ordinarily be entitled to upon
termination of the Employee’s employment.


3. Other Benefits. (a) Any and all other employment benefits received by the
Employee shall terminate effective as of the Separation Date, except that in the
event the Employee elects to continue medical, dental, and vision benefits
though COBRA, the Employer agrees to waive the applicable premium cost that
Employee would otherwise be required to pay for continued group health coverage
under Employer’s medical and dental plans for a period of eighteen (18) months.
Employer’s obligation to waive the applicable premium cost under this Section
3(a) shall be reduced to the extent of receipt of substantially equivalent
coverage by Employee from any successor employer.


(b) The Employee agrees that the Employee is not entitled to and will not seek
any further consideration, including, but not limited to, any wages, vacation
pay, sick pay, disability pay, bonus, compensation, payment or benefit from the
Released Parties (as defined in Section 10) other than that to which the
Employee is entitled pursuant to this Agreement.


4. Removal from Company Positions and Indemnification. The Employee agrees that
as of the Separation Date, the Employee shall resign from all positions held on
behalf of the Company including but not limited to officer, agent,
representative, trustee, administrator, fiduciary and signatory; provided,
however, that the Employee shall continue as a board member for Hoop Holdings,
Inc., Hoop Retail Stores, LLC, Hoop Canada Holdings, Inc. and Hoop Canada, Inc.
(collectively, the “Hoop Entities”) through confirmation of the plan of
liquidation or equivalent confirmation with respect to the Hoop Entities and the
Employee shall be entitled to receive any compensation or expense reimbursement
as other similarly situated independent board members of the Hoop Entities. In
addition, with respect to all acts or omissions of Employee which occurred prior
to the Separation Date, the Company agrees to continue to indemnify the Employee
to the same extent that the Employee was indemnified prior to the Separation
Date and that the Employee shall retain the benefit of all directors and
officers liability insurance and coverage maintained by the Company with respect
to claims made during the period provided by the Company’s current policy and to
the extent provided by any future policy from time to time maintained by the
Company with respect to other former executives of the Company, in each case on
the terms and conditions of such policy.
 
2

--------------------------------------------------------------------------------




5. Return of Company Property. Company confirms that Employee has returned all
laptops, cellular telephones, blackberries, keys, locks, credit cards,
documents, records, materials, and other information of any type whatsoever that
is the property of the Company. Employee further agrees that Employee shall not
retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs, or other documents relating in any way to the
affairs of the Company or its vendors.


6. Consultation with Counsel and Voluntariness of Agreement. (a) The Employee
acknowledges that the Employer has advised the Employee in writing to consult
with an attorney prior to executing this Agreement. The Employee further
acknowledges that, to the extent desired, the Employee has consulted with the
Employee’s own attorney in reviewing this Agreement, that the Employee has
carefully read and fully understands all the provisions of this Agreement, and
that the Employee is voluntarily entering into this Agreement.


(b) The Employee further acknowledges that the Employee has had a period of at
least twenty-one (21) days in which to consider the terms of this Agreement.


(c) The Employee acknowledges that the Employee has been informed in writing
that the Employee has seven (7) calendar days following the execution of this
Agreement to revoke it, and that such revocation must be in writing, hand
delivered or sent via overnight mail and actually received by the Employer
within such period. It is specifically understood that this Agreement shall not
be effective or enforceable, and the payments and benefits set forth in this
Agreement shall not be paid until the seven-day revocation period has expired.


7. Confidentiality of Agreement. The Employee agrees not to disclose the
existence of this agreement or the terms and conditions of this Agreement to any
person or entity, except: (a) to comply with this Agreement; (b) to the
Employee’s legal, financial or tax advisors, spouse, and to the Internal Revenue
Service or any similar state or local taxation authority; or (c) as otherwise
required by law.


8. Non-Solicitation, Use of Name, and Confidential Information. The Employee
acknowledges and agrees that she continues to be bound by the portions of
Section 9 of the Employment Agreement attached to this Agreement as Exhibit A;
provided, however, to the extent of a conflict between Section 9 of the
Employment Agreement and this Agreement, the terms of this Agreement shall
govern.
 
3

--------------------------------------------------------------------------------




9. Confirmation of Employment. The Employer shall, if called upon, confirm the
Employee’s dates of employment and position with the Employer.


10. Release. (a) Employee represents and warrants that she is not aware of any
misconduct by any employee or director of the Company that Employee should
report in accordance with the Company’s Code of Business Conduct or any
irregularity in the Company’s books or records or any other matter relating to
the Company’s accounting that could properly be reported by Employee pursuant to
the procedures established by the Company for making such reports, except any
that has already been reported by Employee in writing to the appropriate
personnel of the Company. In exchange for the consideration set forth in
Sections 2 and 3, the Employee, on behalf of the Employee and the Employee’s
agents, assignees, attorneys, heirs, executors and administrators, voluntarily
and knowingly releases the Employer, as well as the Employer’s successors,
predecessors, assigns, parents, subsidiaries, divisions, affiliates, officers,
directors, shareholders, employees, agents and representatives, in both their
individual and representative capacities (collectively, the “Employer’s Released
Parties”), from any and all claims, causes of action, suits, grievances, debts,
sums of money, agreements, promises, damages, back and front pay, costs,
expenses, and attorneys’ fees by reason of any matter, cause, act or omission
arising out of or in connection with the Employee’s employment or separation
from employment with the Employer, including but not limited to any claims based
upon common law, any federal, state or local employment statutes or civil rights
laws. Included in this release, without limiting its scope, are claims arising
under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act; the
Americans with Disabilities Act; the Family and Medical Leave Act, the Fair
Labor Standards Act of 1938 as amended by the Equal Pay Act of 1963; the
Employee Retirement Income Security Act of 1974; the New Jersey Conscientious
Employee Protection Act; the New Jersey Law Against Discrimination; the New
Jersey Family Leave Act; the New Jersey Wage Payment Act; the Sarbanes-Oxley Act
of 2002; and any other laws prohibiting discrimination, retaliation, wrongful
termination, failure to pay wages, breach of contract, defamation, invasion of
privacy, whistleblowing or infliction of emotional distress, or any other
matter. This release shall apply to all known, unknown, unsuspected and
unanticipated claims, liens, injuries and damages that have accrued to the
Employee as of the date of this Agreement.


(b) This release does not waive rights or claims that may arise after this
release is executed and does not waive any rights or claims which cannot be
waived as a matter of law. This Agreement does not affect the Employee’s right
to file a charge with the EEOC or to participate in any investigation conducted
by the EEOC, but the Employee acknowledges that the Employee is not entitled to
any other monies other than those payments described in this Agreement.


(c) It is the intention of the Employee in executing this Agreement that it
shall be effective as a bar against each and all claims, causes of action,
suits, grievances, debts, sums of money, controversies, agreements, promises,
damages, back and front pay, costs, expenses, attorneys’ fees and remedies of
any type described in Section 10(a) above. In furtherance of this intention, the
Employee expressly waives any and all rights and benefits conferred upon the
Employee by the provisions of Section 1542 of the California Civil Code, which
states:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
4

--------------------------------------------------------------------------------




(d) Employee agrees to execute and deliver to Company on the Separation Date a
further Release in the form of Exhibit B.


11. Cooperation. Employee shall furnish such information as may be in her
possession to, and cooperate with, the Company as may reasonably be requested by
the Company in connection with any litigation or other proceeding in which the
Company is or may be involved or a party.


12. Violation of Terms. Should the Employee breach any provision of this
Agreement, which breach is not cured within twenty (20) business days after
written notice to Employee, then, in addition to all other damages or legal
remedies available to the Employer (including without limitation injunctive
relief), the Employee immediately shall return to the Employer all monies paid
to the Employee pursuant to this Agreement. Should the Employer violate any
provision of this Agreement, then the Employee shall have all remedies and civil
actions available to remedy Employee’s damages. The parties agree that, should
either party seek to enforce the terms of this Agreement through litigation,
then the prevailing party, in addition to all other legal remedies, shall be
reimbursed by the other party for all reasonable attorneys’ fees in relation to
such litigation. However, in accordance with applicable laws, if the Employee
violates this Agreement by commencing an action under the Age Discrimination in
Employment Act, then the requirements set forth in this Section 12 shall not
apply.


13. No Admission. Nothing contained in this Agreement nor the fact that the
parties have signed this Agreement shall be construed as an admission by either
party.


14. Waiver of Reinstatement. By entering into this Agreement, the Employee
acknowledges that the Employee waives any claim to reinstatement and/or future
employment with the Employer.


15. Miscellaneous. This Agreement contains the entire understanding between the
parties. This Agreement supersedes any and all previous agreements and plans,
whether written or oral, between the Employee and the Employer. There are no
other representations, agreements or understandings, oral or written, between
the parties relating to the subject matter of this Agreement. No amendment to or
modification of this Agreement shall be valid unless made in writing and
executed by the parties hereto subsequent to the date of this Agreement. This
Agreement shall be enforced in accordance with the laws of the State of
California, and the parties agree that any litigation to enforce this Agreement
will take place in California. This Agreement may be executed in several
counterparts, and all counterparts so executed shall constitute one Agreement,
binding upon the parties hereto.
 
5

--------------------------------------------------------------------------------




16. Severability. If any term, provision or part of this Agreement shall be
determined to be in conflict with any applicable federal, state or other
governmental law or regulation, or otherwise shall be invalid or unlawful, such
term, provision or part shall continue in effect to the extent permitted by such
law or regulation. Such invalidity, unenforceability or unlawfulness shall not
affect or impair any other terms, provisions and parts of this Agreement not in
conflict, invalid or unlawful, and such terms, provisions and parts shall
continue in full force and effect and remain binding upon the parties hereto.


17. No Duty to Mitigate. Employee will not be required to mitigate the amount of
any payments provided by this Agreement by seeking employment or otherwise, nor
will the amount of any cash payment of benefit provided under this Agreement be
reduced by any compensation or benefit earned by Employee after the Separation
Date (except as provided in the last sentence of Section 3(a) above).
Notwithstanding the foregoing, if Employee is entitled, by operation of any
applicable law, to unemployment compensation benefits or benefits under the
Worker Adjustment and Retraining Act of 1988 (known as the “WARN” Act) in
connection with the termination of her employment in addition to those required
to be paid to her under this Agreement, then to the extent permitted by
applicable statutory law governing severance payments or notice of termination
of employment, the Employer will be entitled to offset the amounts payable
hereunder by the amounts of any such statutorily mandated payments.


18. Notices. Any notice, payment or other communication required or permitted
under this Agreement will be deemed effective when (a) personally delivered or
(b) deposited in the United States mail, certified or registered, return receipt
requested, postage prepaid and addressed to Employee at the last address for
Employee in Employer’s payroll records or to Employer at 915 Secaucus Road,
Secaucus, New Jersey 07094 Attn: General Counsel. Either party may change
address for purposes of this Section by sending a notice of that changed address
in accordance with this Section.


[The remainder of the page is intentionally left blank.]
 
6

--------------------------------------------------------------------------------



THE EMPLOYEE STATES THAT THE EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT PRIOR TO
SIGNING IT, THAT THE AGREEMENT HAS BEEN FULLY EXPLAINED TO THE EMPLOYEE PRIOR TO
SIGNING IT, THAT THE EMPLOYEE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY AND THAT THE EMPLOYEE UNDERSTANDS THE AGREEMENT’S FINAL AND BINDING
EFFECT PRIOR TO SIGNING IT, AND THAT THE EMPLOYEE IS SIGNING THE RELEASE
VOLUNTARILY WITH THE FULL INTENTION OF COMPROMISING, SETTLING, AND RELEASING THE
COMPANY AS STATED IN THIS AGREEMENT.





The Children’s Place Services Company, LLC    
Tara Poseley
          By:
/s/ Charles Crovitz
   
/s/ Tara Poseley
 
 
   
Tara Poseley (signature)
Dated:
May 20, 2008
  Dated:
May 20, 2008




7

--------------------------------------------------------------------------------



EXHIBIT A


PERTINENT PORTIONS OF SECTION 9
OF THE EMPLOYMENT AGREEMENT
(Captitalized terms not otherwise defined in this Exhibit shall have the
meanings ascribed to them in the Employment Agreement)


9.01 Non-Solicitation; Use of Name. During the Employment Period and continuing
through the first anniversary of the date in which Executive ceases to be an
employee of the Company (the “Covenant Period”), Executive will not:
 
(a) Directly or indirectly employ (other than on behalf of the Company), solicit
or entice away any director, officer or employee of the Company or any of its
subsidiaries; or
 
(b) Take any action to interfere, directly or indirectly, with the goodwill of
the Company or any of its subsidiaries, or induce or attempt to induce any
Person doing business with the Company to cease doing business with the Company;
or
 
(c) Use the name of the Company or its subsidiaries in the conduct of any
business activities (except in furtherance of the Company’s business) or for
Executive’s personal use without the prior written consent of the Company.
 
9.02 Confidential and Proprietary Information; Work Product; Warranty.
 
(a) Confidentiality. Executive acknowledges and agrees that there are certain
trade secrets and confidential and proprietary information (collectively,
“Confidential Information”) which have been developed by the Company and which
are used by the Company in its business. Confidential Information shall include,
without limitation: (i) customer lists and supplier lists; (ii) the details of
the Company’s relationships with its customers, including the financial
relationship with a customer; (iii) the Company’s marketing and development
plans, business plans; and (iv) other information proprietary to the Company’s
business. Executive shall not, at any time during or after her employment
hereunder, use or disclose such Confidential Information, except to authorized
representatives of the Company or as required in the performance of her duties
and responsibilities hereunder. Executive shall return all Company property,
such as computers, software and cell phones, and documents (and any copies
including in machine or human-readable form), to the Company when her employment
terminates. Executive shall not be required to keep confidential any
information, which is or becomes publicly available or is already in her
possession (unless obtained from the Company). Further, Executive shall be free
to use and employ her general skills, know-how and expertise, and to use,
disclose and employ any generalized ideas, concepts, know-how, methods,
techniques or skills, including those gained or learned during the course of the
performance of any services hereunder, so long as she applies such information
without disclosure or use of any Confidential Information. Executive hereby
acknowledges that her employment under this Agreement does not conflict with, or
breach any existing confidentiality, non-competition or other agreement to which
Executive is a party or to which she may be subject.
 
8

--------------------------------------------------------------------------------


 
(b) Work Product. Executive agrees that all copyrights, patents, trade secrets
or other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by her during her employment by the Company and for a period of six (6) months
thereafter, that (i) relate, whether directly or indirectly, to the Company’s
actual or anticipated business, research or development or (ii) are derived from
any work performed by Executive on the Company’s behalf, shall, to the extent
possible, be considered works made for hire within the meaning of the Copyright
Act (17 U.S.C. Sec. 101 et. seq.) (the “Work Product”). All Work Product shall
be and remain the property of the Company. To the extent that any such Work
Product may not, under applicable law, be considered works made for hire,
Executive hereby grants, transfers, assigns, conveys and relinquishes, and
agrees to grant, transfer, assign, convey and relinquish from time to time, on
an exclusive basis, all of her right, title and interest in and to the Work
Product to the Company in perpetuity or for the longest period otherwise
permitted by law. Consistent with her recognition of the Company’s absolute
ownership of all Work Product, Executive agrees that she shall (i) not use any
Work Product for the benefit of any party other than the Company and (ii)
perform such acts and execute such documents and instruments as the Company may
now or hereafter deem reasonably necessary or desirable to evidence the transfer
of absolute ownership of all Work Product to the Company; provided, however, if
following ten (10) business days’ written notice from the Company, Executive
refuses, or is unable, due to disability, incapacity, or death, to execute such
documents relating to the Work Product, she hereby appoints any of the Company’s
officers as her attorney-in-fact to execute such documents on her behalf. This
agency is coupled with an interest and is irrevocable without the Company’s
prior written consent.
 
   (c) Warranty. Executive represents and warrants to the Company that (i) there
are no claims that would adversely affect her ability to assign all right, title
and interest in and to the Work Product to the Company; (ii) the Work Product
does not violate any patent, copyright or other proprietary right of any third
party; (iii) Executive has the legal right to grant the Company the assignment
of her interest in the Work Product as set forth in this Agreement; and (iv) she
has not brought and will not bring to her employment hereunder, or use in
connection with such employment, any trade secret, confidential or proprietary
information of another, or computer software, except for software that she has a
right to use for the purpose for which it shall be used, in her employment
hereunder.
 
9.03 Injunctive Relief. Executive acknowledges that a breach or threatened
breach of any of the terms set forth in this Section 9 shall result in an
irreparable and continuing harm to the Company for which there shall be no
adequate remedy at law. The Company shall, without posting a bond, be entitled
to obtain injunctive and other equitable relief, in addition to any other
remedies available to the Company.
 
9

--------------------------------------------------------------------------------


 
9.04 Essential and Independent Agreements. It is understood by the parties
hereto that Executive’s obligations and the restrictions and remedies set forth
in this Section 9 are essential elements of this Agreement and that but for her
agreement to comply with and/or agree to such obligations, restrictions and
remedies, the Company would not have entered into this Agreement or employed
her. Executive’s obligations and the restrictions and remedies set forth in this
Section 9 are independent agreements and the existence of any claim or claims by
her against the Company under this Agreement or otherwise will not excuse her
breach of any of her obligations or affect the restrictions and remedies set
forth under this Section 9.
 
9.05 Survival of Terms; Representations. Obligations under this Section 9 hereof
shall remain in full force and effect notwithstanding the termination of
Executive’s employment. Executive acknowledges that she is sophisticated in
business, and that the restrictions and remedies set forth in this Section 9 do
not create an undue hardship on her and will not prevent her from earning a
livelihood. She further acknowledges that she has had a sufficient period of
time within which to review this Agreement, including this Section 9, with an
attorney of her choice and she has done so to the extent she desired. Executive
and the Company agree that the restrictions and remedies contained in this
Section 9 are reasonable and necessary to protect the Company’s legitimate
business interests regardless of the reason for or circumstances giving rise to
such termination and that she and the Company intend that such restrictions and
remedies shall be enforceable to the fullest extent permissible by law.
Executive agrees that given the scope of the Company’s business and the
sophistication of the information highway, any further geographic limitation on
such remedies and restrictions would deny the Company the protection to which it
is entitled hereunder. If it shall be found by a court of competent jurisdiction
that any such restriction or remedy is unenforceable but would be enforceable if
some part thereof were deleted or modified, then such restriction or remedy
shall apply with such modification as shall be necessary to make it enforceable
to the fullest extent permissible under law.
 
9.06 Mutual Non-Disparagement. Neither Executive nor senior executives of
Employer will make or authorize any public statement disparaging the other in
its or her business interests and affairs. Notwithstanding the foregoing,
neither party shall be (a) required to make any statement that it or she
believes to be false or inaccurate, or (b) restricted in connection with any
litigation, arbitration or similar proceeding or with respect to its response to
any legal process.
 
9.07 Other Duties of Employee During and After Employment Period. Both during
and after the Employment Period, Executive shall, upon reasonable notice,
furnish such information as may be in her possession to, and cooperate with, the
Company as may reasonably be requested by the Company in connection with any
litigation in which the Company is or may be a party.
 
 
10

--------------------------------------------------------------------------------

 
 
9.08 Breaches of Provisions. If Executive breaches any of the provisions of this
Section 9 then, and in any such event, in addition to other remedies available
to Employer, Executive shall not be entitled to any Termination Compensation,
including any Termination Compensation made to her hereunder prior to Employer’s
discovery of such breach.

 
11

--------------------------------------------------------------------------------


 
EXHIBIT B


RELEASE


1. In exchange for the payments and benefits set forth in the Separation
Agreement and Release dated May 20, 2008 (the “Severance Agreement”) by and
between Tara Poseley (“Employee”) and The Children’s Place Services Company, LLC
(the “Employer” or the “Company”), the Employee, on behalf of the Employee and
the Employee’s agents, assignees, attorneys, heirs, executors and
administrators, voluntarily and knowingly releases the Employer, as well as the
Employer’s successors, predecessors, assigns, parents, subsidiaries, divisions,
affiliates, officers, directors, shareholders, employees, agents and
representatives, in both their individual and representative capacities
(collectively, the “Released Parties”), from any and all claims, causes of
action, suits, grievances, debts, sums of money, agreements, promises, damages,
back and front pay, costs, expenses, and attorneys’ fees by reason of any
matter, cause, act or omission arising out of or in connection with the
Employee’s employment or separation from employment with the Employer, including
but not limited to any claims based upon common law, any federal, state or local
employment statutes or civil rights laws. Included in this release, without
limiting its scope, are claims arising under Title VII of the Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Americans with Disabilities Act; the Family and
Medical Leave Act, the Fair Labor Standards Act of 1938 as amended by the Equal
Pay Act of 1963; the Employee Retirement Income Security Act of 1974; the New
Jersey Conscientious Employee Protection Act; the New Jersey Law Against
Discrimination; the New Jersey Family Leave Act; the New Jersey Wage Payment
Act; the Sarbanes-Oxley Act of 2002; and any other laws prohibiting
discrimination, retaliation, wrongful termination, failure to pay wages, breach
of contract, defamation, invasion of privacy, whistleblowing or infliction of
emotional distress, or any other matter. This Release shall apply to all known,
unknown, unsuspected and unanticipated claims, liens, injuries and damages that
have accrued to the Employee as of the date of this Agreement.


2. This Release does not waive rights or claims that may arise after this
release is executed and does not waive any rights or claims which cannot be
waived as a matter of law. This Release does not affect the Employee’s right to
file a charge with the EEOC or to participate in any investigation conducted by
the EEOC, but the Employee acknowledges that the Employee is not entitled to any
other monies other than those payments described in the Severance Agreement.


3. It is the intention of the Employee in executing this Agreement that it shall
be effective as a bar against each and all claims, causes of action, suits,
grievances, debts, sums of money, controversies, agreements, promises, damages,
back and front pay, costs, expenses, attorneys’ fees and remedies of any type
described in Section 10(a) above. In furtherance of this intention, the Employee
expressly waives any and all rights and benefits conferred upon the Employee by
the provisions of Section 1542 of the California Civil Code, which states:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
12

--------------------------------------------------------------------------------




4. (a) The Employee acknowledges that the Employer has advised the Employee in
writing to consult with an attorney prior to executing this Agreement. The
Employee further acknowledges that, to the extent desired, the Employee has
consulted with the Employee’s own attorney in reviewing this Release, that the
Employee has carefully read and fully understands all the provisions of this
Release, and that the Employee is voluntarily signing this Release.


(b) The Employee further acknowledges that the Employee has had a period of at
least twenty-one (21) days in which to consider the terms of this Release.


(c) The Employee acknowledges that the Employee has been informed in writing
that the Employee has seven (7) calendar days following the execution of this
Release to revoke it, and that such revocation must be in writing, hand
delivered or sent via overnight mail and actually received by the Employer
within such period. It is specifically understood that this Release shall not be
effective or enforceable, and the payments and benefits set forth in the
Severance Agreement shall not be paid, until the seven-day revocation period has
expired.
 
 

       Tara Poseley            Date


 
13

--------------------------------------------------------------------------------



